 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9

10   MARYJANE DORSEY, an individual,                        CASE NO: 2:19-cv-02070-JAD-BNW
11                   Plaintiff,
12            vs.                                              STIPULATION AND ORDER TO
                                                              EXTEND TIME FOR PLAINTIFF TO
13   NP SANTA FE LLC, d/b/a SANTA FE STATION                    RESPOND TO DEFENDANT’S
     HOTEL & CASINO, a Domestic Limited-Liability                MOTION FOR SUMMARY
14   Company; DOES I through X, inclusive; ROE
     CORPORATIONS I through X, inclusive,                              JUDGMENT
15                                                                    (First Request)
                     Defendants.
16                                                                          [ECF No. 27]

17          COMES NOW, Plaintiff, MARYJANE DORSEY, (“Plaintiff”), by and through her counsel,

18   the law firm of Hatfield & Associates, Ltd., and Defendant NP SANTA FE LLC, d/b/a SANTA FE

19   STATION HOTEL & CASINO. (“Defendant”) by and through its counsel, Scott M. Mahoney, Esq.
20
     of the law firm of Fisher & Phillips LLP, hereby stipulate and agree to extend the time for Plaintiff
21
     to Respond to Defendant’s Motion for Summary Judgment (ECF #25). This request is submitted
22
                                                       28




     pursuant to LR IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the parties’ first request for an extension
23
     of time for Plaintiff to respond to Defendant’s Motion for Summary Judgment.
24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25          Good cause exists for this extension. Plaintiff’s counsel has had difficulty contacting

26   Plaintiff and has been unable to meet with Plaintiff to formulate her opposition due to her work
27   schedule.
28


                                                       1
 1          Accordingly, Plaintiff shall have up to and including June 21, 2021, to respond

 2   to Defendant’s Motion for Summary Judgment (ECF #25). Defendant’s reply will be
 3
     extended accordingly.
 4

 5          IT IS SO STIPULATED.
 6   DATED this 21st day of May, 2021.                     DATED this 21st day of May, 2021
 7
     HATFIELD & ASSOCIATES                                  FISHER & PHILLIPS LLP
 8
            /s/ Trevor J. Hatfield                               /s/ Scott M. Mahoney, Esq.
 9   By:                                                    By:        ________________________
       TREVOR J. HATFIELD, ESQ. (SBN 7373)                    Scott M. Mahoney, Esq. (SBN 1099)
10     703 S. Eighth Street                                   Brian L. Bradford, Esq. (SBN 9518)
         Las Vegas, Nevada 89101                              300 S. Fourth Street, Suite 1500
11       Tel: (702) 388-4469
         Fax: (702) 386-9825                                  Las Vegas, Nevada 89101
         Email: thatfield@hatfieldlawassociates.com           Tel: (702) 252-3131
12
         Attorney for Plaintiff Maryjane Dorsey               Email: smahoney@fisherphillips.com
13                                                            Email: bbradford@fisherphillips.com
                                                             Attorneys for Defendant NP Santa Fe LLC
14

15

16

17

18

19                                              IT IS SO ORDERED
20
                                                                           May
21                                              this 21st         day of                      , 2021
22
                                                      28




                                                                                                       .
23
                                                UNITED STATES DISTRICT COURT JUDGE
24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                      2
